                                                                                 ekkgl4:* :1@*$!: :1:: ççk'Yl'
                                                                                         '
                                                                                             ATpANvllki,VA
                                                                                                 CILEP
                            Ix w svxlvso svxvssm svm cv covuv                                se i. 2,,
                                                                                                     +
                           FO R TH E W ESTERN D ISTR ICT O F VIR G INIA               JuL                 c RK
                                                                                                          ,
                                       D AN V IL LE DIV ISIO N                       BY;         .
                                                                                             D       cL

       UNITED STATES OF AM ERICA,                   ) CASE NO.4:18CR00020
                                                    )
       v.                                           ) M EM OM NDUM OPINION
                                                    )
       FRANKLIN DERON M YERSNJR.,                   ) By: Hon.Jackson L.Kiser
                                                    )     SeniorUnited StatesDistrictJudge
                            Defendant.              )


.. '
             DefendantFranklin Deron M yers,Jr.,a federalinmate,hasfiled a pro xq subm ission that
 y
 .



       the courthasconstrued and docketed asboth anoticeofappealand am otion to vacate,setaside

       orcorrectthesentenceunder28U.S.C.j2255,alleging ineffective assistanceofcounsel. The
       notice of appealhas been processed in the usualm nnnerto the United States CourtofAppeals

       fortheFourth Circuit.

              The well-established generalnzle is that,absentextraordinary circum stances,the district

       courtshould notconsideradefendant'sj2255 motion whilehisdirectappealispending. See
       United Statesv.W eaver,121F.3d702 (4th Cir.1997)(unpublished)(citing Bowenv.Johnston,
       306U.S.19,26-27 (1939$.1findnoextraordinarycircumstancesarisingfrom theallegationsin
       M yers'subm ission compelling m e to adclress his ineffective assistance ofcounselclaim under

       j2255duringthependency ofhisdirectappeal.Accordingly,Iwilldismissthej2255motion
       aspremature,withoutprejudiceto Myers'rightto filea j2255 motion afterthe completion of
       dired appeàl m oceedingj. The Clerk will send a copy of this m em orandtlm opinion and

       accom panying orderto the defendmlt.

              ENTEREDthisj = dayof ,2
                                    -019.
                                                                          .          J                    .




                                                   EN I R UN ITED STATE D ISTRICT JU D GE
